COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 GARY SMITH,                                  §              No. 08-17-00181-CV

                      Appellant,              §                 Appeal from the

 v.                                           §           County Court at Law No. 3

 EL PASO VETERANS TRANSITIONAL                §            of El Paso County, Texas
 LIVING CENTER,
                                              §             (TC# 2017-CCV00770)
                      Appellee.
                                            §
                                          ORDER



       Pending before the Court is Appellant’s motion asking the Court to refund his escrow

money for 2017. The Court does not have authority to grant this relief. Accordingly, the motion

is DENIED.


              IT IS SO ORDERED this 8th day of December, 2017.



                                                    PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.